     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,as Trustee for LSF9 Master Participation Trust

 8                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9
     U.S. BANK TRUST, N.A., AS TRUSTEE                  Case No.: 2:17-cv-01109-RFB-CWH
10   FOR LSF9 MASTER PARTICIPATION
     TRUST,                                             [PROPOSED] AMENDED ORDER
11
                                                        GRANTING MOTION FOR RELEASE
                     Plaintiff,                         OF CASH DEPOSIT
12
              vs.
13
     LN MANAGEMENT, LLC SERIES 4004
14   CAPE SAND; LAS HADAS HOMEOWNERS’
     ASSOCIATION
15
16                   Defendants.

17            The Court having reviewed the Motion for Release of Cash Deposit [ECF No. 60] filed

18   by Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust (“U.S.

19   Bank”), being fully advised in the premises, and good cause appearing, enters the following

20   order:

21   /././

22   /././

23   /././

24   /././

25   /././

26   /././

27   /././

28   /././




                                                Page 1 of 2
 1         THEREFORE, as this matter is now concluded, U.S. Bank seeks an Amended Order
 2         directing the Court to release the $500.00 bond deposited on June 6, 2017, plus any
 3         accrued interest.
 4          IT IS HEREBY ORDERED that the Court shall return the $500.00 bond posted by
 5   U.S. Bank, plus any accrued interest, to its legal owner, U.S. Bank, through its counsel, Wright,
 6   Finlay & Zak, LLP, 7785 W. Sahara Ave., Suite 200, Las Vegas, Nevada 89117.
 7
 8                                                       IT IS SO ORDERED:
 9
                                                         ___________________________________
10
                                                         RICHARD F. BOULWARE, II
11                                                       UNITED STATES DISTRICT JUDGE

12                                                       DATED: _________________________
                                                                 October 10, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
